DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on 5/04/20 is acknowledged.  The traversal is on the ground(s) that 1) the restriction improperly characterizes claims as species and 2) it is unclear which disclosed embodiments are considered to be mutually exclusive.
This is not found persuasive.  The restriction clearly states that the species are independent or distinct because of the unique selections of materials forming the regions. Applicant has selected Species C, corresponding to the material selection in claim 8, where “the second collector layer contains InGaPN as a main component, and the etching stopper layer contains InGaP as a main component”. Mutually incompatible species B and D require the materials to be both InGaP or InGaPN, respectively. Appellant correctly identified that elected Species C corresponds to claims 8 and 13, and non-elected species B and D correspond to claims 7, 9, 12, and 14. Claim 6 was misidentified and should have been included in the list of generic claims 1-6, 10, 11, and 15-20. The election of Species C corresponds to claims 1-6, 8, 10, 11, 13, and 15-20.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (U.S. Pat. 5789301).
Regarding claim 1, Hill teaches a bipolar transistor (Fig. 10) including a first collector layer (32), a second collector layer (33), a base layer (34), an emitter layer (36), stacked on a substrate (30), wherein the composition of the first and second collector layers are different from each other (32, AlGaAs, 33, GaAs), in plan view an edge of an interface between the first collector and the second collector layer is disposed inside an edge of a lower surface of the base layer (Fig. 10, undercut 45), and an edge of an upper surface of the second collector layer coincides with the edge of the lower surface of the base layer (Fig. 10). See Hill col. 3, 13-55.
Regarding claim 10, Hill teaches a bump disposed at a position higher than the emitter layer as viewed from the substrate, and connected to the emitter layer in terms of a direct current (Fig. 10, 38, col. 3, 27-31). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. Pat. 5789301) in view of Harmon (U.S. PGPub 2004/0178475).
Regarding claim 2, Hill does not explicitly teach wherein the second collector layer has a composition containing phosphorus.
Harmon teaches wherein a bipolar transistor comprising multiple collector layers has the collector layer closest to the base layer comprising phosphorus (Fig. 7, [0047], layer 713A/B, [0069]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Harmon with Hill such that the second collector layer has a composition containing phosphorus for the purpose of increasing the performance of the device (Harmon, [0066], [0069]) which has the reduced capacitance of Hill (col. 1, 38-47).
Regarding claim 19, Hill teaches a bump disposed at a position higher than the emitter layer as viewed from the substrate, and connected to the emitter layer in terms of a direct current (Fig. 10, 38, col. 3, 27-31). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. Pat. 5789301) in view of Tanomura (U.S. PGPub 2002/0066909).
Regarding claim 4, Hill does not explicitly teach wherein an edge of an upper surface of the base layer is disposed inside an edge of a lower surface of the emitter layer.
Tanomura teaches wherein an edge of an upper surface of the base layer (105) is disposed inside an edge of a lower surface of the emitter layer (106, Fig. 2, [0023]-[0024]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Tanomura with Hill such that an edge of an upper surface of the base layer is disposed inside an edge of a lower surface of the emitter layer for the purpose of preventing peeling of the emitter layer ([0034]).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. Pat. 5789301) in view of Harmon (U.S. PGPub 2004/0178475) and Delage (U.S. PGPub 2002/0190273).
Regarding claim 5, Hill teaches a sub-collector layer disposed between the substrate and the first collector layer and functioning as a current path through which a collector current flows into the first collector layer (Fig. 10, col. 3 12-17). 
Hill does not explicitly teach an etching stopper layer disposed between the sub-collector layer and the first collector layer and made of a semiconductor having the same etching characteristics as the second collector layer, wherein, in plan view, an edge of an upper surface of the etching stopper layer is disposed inside an edge of a lower surface of the first collector layer.
Hill teaches wherein the first collector layer is AlGaAs and the subcollector is GaAs (col. 3, 14-19).
Harmon teaches wherein a bipolar transistor comprising multiple collector layers has the collector layer closest to the base layer comprising InGaP (Fig. 7, [0047], layer 713A/B, [0069]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Harmon with Hill such that the second collector layer has a composition containing InGaP for the purpose of increasing the performance of the device ([0066], [0069]) which has the reduced capacitance of Hill (col. 1, 38-47).
Harmon teaches wherein the subcollector is GaAs (Fig. 7, 715, [0067]), and wherein the teachings of Harmon may be applied to devices with InGaP/AlGaAs or InGaP/GaAs collectors ([0071]).
Delage teaches providing an etching stopper layer made from InGaP disposed between two arsenic-based layers ([0018]), and wherein an edge of the etching stopper layer coincides with the edge of the adjacent etched layer (Fig. 4c). 
Hill teaches wherein, in plan view, an edge of a lower surface of the first collector layer is disposed inside an edge of a lower surface of the first collector layer (Fig. 10).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Harmon and Delage with Hill such that the device comprises an etching stopper layer disposed between the sub-collector layer and the first collector layer and made of a semiconductor having the same etching characteristics as the second collector layer, wherein, in plan view, an edge of an upper surface of the etching stopper layer is disposed inside an edge of a lower surface of the first collector layer for the purpose of providing an etching stopper layer for the first collector layer with etch selectivity between phosphorus and arsenic-based layers (Hill, col. 3, 46-48; Delage, [0018]). 
Regarding claim 6, the combination of Hill, Harmon, and Deluge teaches wherein the base layer contains GaAs as a main component (Hill, col. 3, 19-20; Harmon, Fig. 7, 709; Deluge, Fig. 4c); the emitter layer contains InGaP as a main component (Harmon, Fig. 7, 707; Deluge, Fig. 4c, [0043]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Hill, Harmon and Deluge for the reasons set forth in the rejection of claim 5. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. Pat. 5789301) in view of Harmon (U.S. PGPub 2004/0178475) and Delage (U.S. PGPub 2002/0190273) and further in view of Tu (U.S. PGPub 2002/0079511).
Regarding claim 8, the combination of Hill, Harmon, and Deluge teaches wherein the first collector layer and the sub-collector layer contain GaAs as a main component (Hill, col. 3, 14-19; Harmon, Fig. 7, 713C, 715, [0071]) and the etching stopper layer contains InGaP as a main component (Deluge, Fig. 4c, [0018]) and wherein the second collector contains InGaP as a main component (Harmon, Fig. 7, 707; Deluge, Fig. 4c, [0043]) but does not explicitly teach wherein the second collector layer contains InGaPN as a main component.
Tu teaches incorporating nitrogen into an InGaP collector layer at the base-collector interface, or providing an InGaPN layer at the base-collector interface ([0010]-[0011], Figs. 2-3). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Tu with Hill, Harmon, and Deluge such that the second collector layer contains InGaPN as a main component for the purpose of reducing current blocking at the base-collector interface ([0004]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. Pat. 5789301) and Harmon (U.S. PGPub 2004/0178475) and further in view of Tanomura (U.S. PGPub 2002/0066909).
Regarding claim 17, Hill does not explicitly teach wherein an edge of an upper surface of the base layer is disposed inside an edge of a lower surface of the emitter layer.
Tanomura teaches wherein an edge of an upper surface of the base layer (105) is disposed inside an edge of a lower surface of the emitter layer (106, Fig. 2, [0023]-[0024]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Tanomura with Hill and Harmon such that an edge of an upper surface of the base layer is disposed inside an edge of a lower surface of the emitter layer for the purpose of preventing peeling of the emitter layer ([0034]).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. Pat. 5789301) in view of Harmon (U.S. PGPub 2004/0178475) and Delage (U.S. PGPub 2002/0190273).
Regarding claim 18, The combination of Hill and Harmon teaches a sub-collector layer disposed between the substrate and the first collector layer and functioning as a current path through which a collector current flows into the first collector layer (Hill, Fig. 10, col. 3 12-17) and wherein the second collector layer is InGaP (Harmon, Fig. 7);
Hill does not explicitly teach an etching stopper layer disposed between the sub-collector layer and the first collector layer and made of a semiconductor having the same etching characteristics as the second collector layer, wherein, in plan view, an edge of an upper surface of the etching stopper layer is disposed inside an edge of a lower surface of the first collector layer.
Hill teaches wherein the first collector layer is AlGaAs and the subcollector is GaAs (col. 3, 14-19).
Harmon teaches wherein the subcollector is GaAs (Fig. 7, 715, [0067]), and wherein the teachings of Harmon may be applied to devices with InGaP/AlGaAs or InGaP/GaAs collectors ([0071]).
Delage teaches providing an etching stopper layer made from InGaP disposed between two arsenic-based layers ([0018]), and wherein an edge of the etching stopper layer coincides with the edge of the adjacent etched layer (Fig. 4c). 
Hill teaches wherein, in plan view, an edge of a lower surface of the first collector layer is disposed inside an edge of a lower surface of the first collector layer (Fig. 10).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Harmon and Delage with Hill such that the device comprises an etching stopper layer disposed between the sub-collector layer and the first collector layer and made of a semiconductor having the same etching characteristics as the second collector layer, wherein, in plan view, an edge of an upper surface of the etching stopper layer is disposed inside an edge of a lower surface of the first collector layer for the purpose of providing an etching stopper layer for the first collector layer with etch selectivity between phosphorus and arsenic-based layers (Hill, col. 3, 46-48; Delage, [0018]). 

Allowable Subject Matter
Claims 3, 16, 11, 13, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Hill teaches wherein, in plan view, the edge of the upper surface of the first collector layer is disposed inside the edge of the lower surface of the base layer and the edge of the lower surface of the second collector layer is disposed inside the edge of the upper surface of the first collector layer (Fig. 10). 
Hill does not explicitly teach wherein in plan view an edge of an upper surface of the first collector layer is disposed inside the edge of the lower surface of the base layer.
Related prior art Miura (U.S. PGPub 2004/0262715) teaches a bipolar transistor ([0049]) including a first collector layer (203 a), a second collector layer (203 b), and a base layer (206/206a) stacked on a substrate ([0049]), where in plan view an edge of an interface between the first collector and the second collector layer is disposed inside an edge of a lower surface of the base layer, and an edge of an upper surface of the first collector layer is disposed inside the edge of the lower surface of the base layer (Fig. 10). However, the prior art, alone or in combination, does not teach or suggest wherein the edge of the lower surface of the second (upper) collector layer is disposed inside the edge of the first (lower) collector layer in combination with the other claim limitations. Dependent claim 16 comprises all of the limitations of dependent claim 3 and is therefore correspondingly allowable. 
	Regarding claim 11, Harmon teaches a third collector layer having the same characteristics as the first collector layer (Fig. 7, 713D). Related prior art Adkisson (U.S. PGPub 2013/0134483) teaches wherein a lower portion of a single collector layer, adjacent to a subcollector layer, is wider than an upper portion (Fig. 1, 125, 124a/b, 120).  Related prior art Kurokawa (JP 2015-023236, cited in IDS) teaches a constricted portion of a collector comprising three collector layers (Fig. 1).  However, the prior art, alone or in combination, does not teach or suggest wherein an edge of an upper surface of the third collector layer is disposed outside the edge of the lower surface of the first collector layer in combination with the other claim limitations. Dependent claims 13, 15, and 20 depend from and further limit claim 11 and are therefore correspondingly allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/
Primary Examiner, Art Unit 2812